Citation Nr: 1112975	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Paul, Minnesota RO, which denied the Veteran's claims of entitlement to service connection for a left knee disorder, service connection for a back disorder, and service connection for a skin disorder.  

On October 26, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At that hearing, the veteran submitted additional evidence, and waived his right to initial review by the RO.  See 38 C.F.R. § 20.1304 (2010).  

(The issues of entitlement to service connection for a back disorder and service connection for a skin disorder are addressed in the remand that follows the decision below.)  


FINDING OF FACT

The Veteran does not have a left knee disability that is attributable to his active military service.  



CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2008 from the RO to the Veteran, which was issued prior to the RO decision in January 2009.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Background

The records indicate that the Veteran entered active duty in October 1995.  The service treatment records show that the Veteran was seen in December 1996 for complaints of left knee pain; he reported suffering an injury two days before his visit.  He also reported injuring the knee two weeks prior to his visit; at that time, he was treated with Motrin and placed on profile.  He stated that he reinjured the knee on a battalion run.  X-ray study of the left knee was normal.  The assessment was iliotibial band syndrome versus occult meniscal injury; the Veteran was prescribed pain medication and placed on profile for 30 days.  On the occasion of the Veteran's separation examination in August 1998, he reported having no history of a knee problem, and examination of his lower extremities was normal.  

The Veteran's claim of entitlement to service connection for a left knee disorder (VA Form 21-526) was received in April 2008.  Submitted in support of the claim were VA progress notes dated from September 2002 to September 2005.  These records do not reflect any treatment for a left knee disorder.  

Of record is a treatment report from the Mayo clinic, dated in January 2009, indicating that the Veteran was seen to establish medical care for problems that he acquired during his period of active service.  The Veteran reported clicking and aching in the left knee.  The Veteran reported that the knee pain began while he was in service doing a lot of marching and running.  Following an examination, the Veteran was diagnosed with left knee pain.  

Also of record is a statement from Dr. F. Andrew Bock from the Mayo Family clinic, dated in January 2009, indicating that he had reviewed the medical records, interviewed the Veteran and examined his current condition and determined that it was likely that his current condition of left knee pain was related to military service.  

The Veteran was afforded a VA examination in April 2009.  At that time, the Veteran indicated that he developed left knee pain while on a march; he said that he was given medication, placed on profile, and eventually returned to normal duties.  The Veteran indicated that he later developed acute knee pain in 1997; he was treated conservatively.  He complained of pain and weakness in the left knee.  The examiner noted that review of the claims file showed one mention of left knee pain in December 1996, and the Veteran was put on a profile that limited his activities.  The examiner also noted that there was a note from Mayo; he noted that examination at that time was unremarkable, except for some crepitus in the left patella.  X-ray study of the left knee was negative.  The assessment was no findings on examination today; no pathologic diagnosis.  

Received in August 2009 was another statement from Dr. Frank A. Bock, dated in July 2009, indicating that he examined and interviewed the Veteran in July 2009.  Dr. Bock also indicated that he reviewed the VA treatment records and found that it was more likely that the Veteran's current left knee meniscal tear was related to his military service.  Dr. Bock stated that, based on the fact that the Veteran's condition began while he was on active duty, he believed that it was more than likely that his current condition was related to military service.  

The Veteran was afforded another VA examination in June 2010.  The Veteran stated that the most significant left knee problem was that the left knee tended to buckle and give way when he walked more than 400 yards.  He noted that the left knee was not particularly painful, but when the left knee buckles, it does cause a sharp pain long the lateral aspect of the knee.  He also reported occasional sharp pain along the lateral aspect of the left knee when he tries to stand back up after bending down.  The Veteran reported that, when he drives his delivery truck for more than 2 hours, the left knee will stiffen and occasionally "lock up" and buckle when he first gets up to walk.  On examination, the left knee had a small medial and lateral infra-patellar effusion which was nontender.  Range of motion in the knee was from 0 degrees to 140 degrees.  Strength was normal.  Gait was normal.  Drawer's and Lachman tests were negative, indicating no cruciate ligament pathology.  Patello-femoral testing was normal.  X-ray study of the left knee was normal.  

The examiner stated that there is no diagnosis to be given.  The examiner explained that the injury for which the Veteran was seen while on active duty was never demonstrated to be associated with any structural damage of the knee; after one month on profile with limited activity the Veteran was able to resume full duties for over a another year and a half before separating from active duty.  At the time of separation, there were no noted abnormalities of the lower extremities, including the left knee.  After separation, the Veteran was seen 4 and 7 years later in the VA with no complaints of left knee problems.  The examiner noted the opinion from Dr. Bock at the Mayo clinic.  He observed that this opinion included no significant new historical or physical evidence to support the opinion.  Further diagnostic evaluation had been offered by Dr. Bock, but the Veteran declined stating that he wished to pursue treatment through the VA.  The examiner further noted that x-rays demonstrated no radiographic abnormality of the left knee.  The examiner stated that any structural damage of the left knee in 1996 would have been anticipated to progress and require further diagnostic efforts within 2 to 5 years of that injury.  There was no evidence of any such progression of left knee symptoms or diagnostic evaluation following separation, until the Veteran filed his claim in 2008.  There was no evidence of left knee meniscal tear in the claims file.  The examiner said that, given that 10 years following separation from active duty passed before a complaint of left knee pain was made, even if a meniscal tear were demonstrated radiographically now, the potential for intervening injuries since separation causing such meniscal tear would not support service connection for the left knee condition.  

At his personal hearing in October 2010, the Veteran indicated that the only reason there was no notation of the left knee problems at discharge was because he did not have a one-on-one opportunity to discuss his injuries with the examiner.  The Veteran indicated that he continued to have problems with his left knee since service, and he has not had any intervening injuries since service.  The Veteran indicated that he had a lot of problems with his knees as a result of the constant marching and running.  


III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

After review of the evidentiary record, the Board finds that service connection is not warranted for a left knee disorder.  While service treatment records reflect complaints of left knee pain in December 1996, the persuasive medical evidence of record causes the Board to find that the 1996 complaint reflected an acute and transitory condition.  This is particularly so, as noted by the VA examiner that the remainder of the service treatment records are completely silent with respect to any complaints or diagnosis of a left knee disorder.  In fact, at the time of his separation examination in August 1998, clinical evaluation of the lower extremities was normal and the Veteran denied any knee problem at that time.  The first clinical suggestion of the possible onset of a chronic left knee disorder is in January 2009, some 10 years after service separation.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

The Veteran has contended continuity of left knee symptomatology due to the constant marching and running in service.  However, upon separation examination August 1998, the Veteran denied any knee problems and clinical evaluation of the lower extremities was normal.  Subsequent reports also included no mention of a left knee problem.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  

The Board notes that the record contains conflicting medical opinions.  In support of the Veteran's claim is a medical statement from Dr. Bock, dated in January 2009, wherein he stated that he examined the Veteran and reviewed the records, and found that it was likely that current left knee pain was related to his military service.  In another medical statement, dated in July 2009, Dr. Bock stated that he reviewed the VA medical records in the Veteran's possession and the records show that the Veteran injured his left knee while on active duty in December 1996, and the physical findings were consistent with meniscal tear.  Dr. Bock stated that, based on the fact that the knee condition began while the Veteran was on active duty, he thought that it was more likely that his current condition was related to military service.  The Board notes, however, that these opinions by Dr. Bock are without supporting rationale.  

On the contrary, in the June 2010 VA examination report, the physician noted that he had reviewed the Veteran's claims folder and that he examined the Veteran.  The VA examiner also reviewed and noted the clinical findings from treatment reports from the Mayo clinic and Dr. Bock.  Following a review of the records and examination of the Veteran, the VA examiner stated that X-rays demonstrated no radiographic abnormality of the left knee.  The examiner stated that any structural damage of the left knee in 1996 would have progressed and required further diagnostic efforts within 2 to 5 years of that injury.  There is no evidence of any progression of the left knee symptoms or diagnostic evaluation following separation, until the Veteran filed his claim in 2008.  There is no radiographic evidence of left knee meniscal tear in the claims file.  The examiner stated that, given the 10 years following separation from active duty before a complaint of left knee pain, even if a meniscal tear were demonstrated radiographically now, the potential for intervening injuries since separation causing such meniscal tear would be such that a link could not be made to military service.  

Such an opinion is supported by the remaining evidence or lack thereof.  Because of this, and because the VA examiner provided such a detailed analysis of what the evidence of record means, the Board finds that the evidence weighs against the Veteran's claim.  Greater weight is given to the VA examiner's opinion.  Any current left knee disorder is not shown to be attributable to military service.  As such, the Veteran's claim for service connection must be denied.  

The Board finds that the Veteran is competent to report having had problems with his left knee while in service.  See Jandreau, supra.  Nevertheless, the Board further finds that the Veteran's testimony is not credible given the negative separation examination report, the lack of complaints of knee problems on separation, and the absence of evidence of treatment or complaint of a left knee problem for more than 10 years following service.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  As such, the Veteran's claim for service connection for a left knee disorder must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-doubt rule does not apply when preponderance of evidence is against claim).  


ORDER

Service connection for a left knee disorder is denied.  


REMAND

Under VA's duty to assist, VA is obliged to perform a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran seeks entitlement to service connection for a back disorder and a skin condition.  The Veteran maintains that he started experiencing back problems as a result of the duties in the infantry, which required them to carry packs on their back to the field and other exercises in service.  The Veteran stated that although he did not complain about his back at discharge, he continued to have problems with his back until the present.  The Veteran also maintains that he began having skin problems in service; he was profiled due to pseudofolliculitis barbae.  The Veteran related that he continued to experience problems with skin rash following his discharge from service until the present.  

The service treatment reports show that the Veteran was seen in December 1996 for complaints of shaving bumps for the previous month; he stated that he has tried alternate methods of shaving with little results.  The assessment was rule out folliculitis barbae.  He was again seen in June 1997 for complaints of shaving bumps on his face.  The diagnosis was moderate to severe pseudofolliculitis barbae.  

The records show that the Veteran was seen in September 2002 for complaints of a rash; he was diagnosed with possible tinea intrascapular.  During a clinical visit in April 2004, the Veteran was diagnosed with skin disease, likely tinea versicolor.  In May 2005, the Veteran was diagnosed with tinea corpora versus old herpetic lesions.  A physician's note in June 2005 reflects an assessment of dermatitis.  

Private treatment reports from the Mayo clinic, dated from March 2006 through August 2006, reflect treatment for a skin rash.  These reports indicate that the Veteran was seen in March 2006 for complaints of a slightly pruritic rash, mostly on his back, which has bothered him for many years.  He was given a cream to apply when he was in the military which did not seem to help.  The examiner stated that the Veteran had a working diagnosis of eczema; however, the diagnosis was rash.  The Veteran was also seen in August 2006 for complaints of generalized itching that was worse on his arms.  Examination revealed dry skin on his arms and legs.  There were no typical scabies lesions on his hands.  The diagnosis was scabies contact with possible early disease.  

During a clinic visit in January 2009, the Veteran indicated that he developed back pain while in the army, which seemed to be worse when sleeping on hard ground.  He also reported that he developed a rash on his back in the service, which did not respond to application of ketoconazole cream.  The pertinent diagnoses were low back pain and skin rash.  

Of record is a statement from Dr. F. Andrew Bock from the Mayo Family clinic, dated in January 2009, indicating that he had reviewed the medical records, interviewed the Veteran and examined his current condition.  Dr. Bock determined that it was likely that the Veteran's current conditions of skin rash and low back pain were related to military service.  

Treatment reports from the Mayo clinic, dated from June 2007 to July 2009, show that the Veteran received ongoing clinical evaluation and treatment for low back pain.  During a clinical visit in July 2009, the Veteran reported that he developed a pruritic rash on his back while in the army; he stated that the rash did not respond to Ketoconazole cream which was prescribed at that time.  The Veteran also reported that he developed back pain while in the army which seemed to be worse when sleeping on hard ground.  Following an examination, the pertinent diagnoses were dermatitis and lumbar disc disease.  

Received in August 2009 was another statement from Dr. Frank A. Bock, dated in July 2009, indicating that he examined and interviewed the Veteran in July 2009.  Dr. Bock also indicated that he reviewed the VA treatment records and found that it was more likely that the Veteran's current conditions of dermatitis and lumbar disc disease were related to his military service.  Dr. Bock noted that the Veteran reported he began experiencing low back pain with radicular features while in the military.  He did not seek any medical attention for those symptoms, but those same symptoms have continued to the present time.  Dr. Bock stated that, based on the fact that all of those conditions began while the Veteran was on active duty, he believed that it was more than likely that his current conditions were related to military service.  

At his personal hearing in October 2010, the Veteran stated that he began having problems with a skin condition in service.  The Veteran reported that he was diagnosed with pseudofolliculitis barbae in service; he noted that he has been receiving hydrocortisone treatment for eczema since service.  The Veteran testified that he developed a back disorder as a result of his duties in service, which required him to go out to the field while carrying packs.  The Veteran indicated that he has been seeing a chiropractor since 1999.  The Veteran stated that carrying packs, hiking and his sleeping position on the rucksack would cause him to wake up in pain.  The Veteran related that he never reported the back problems because they were on a mission and out in the field; however, he noted that the back pain never resolved and continued until the present.  

Submitted at the hearing was a statement from the Veteran's wife, a registered nurse, dated in October 2010, indicating that since their time together she noticed multiple areas of dermatologic skin darkening on his back that appear to be dry and irritated.  She noted that the Veteran has complained of itching and irritation of those areas.  When she asked him about the skin problems, he responded that they are from an unknown cause that started while he was serving on active duty in the U.S. Army.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regards to the Veteran's claims of service connection, the Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2010).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

In this case, given the standard of the regulation, because the evidence of record indicates that the Veteran's currently diagnosed back and skin disorders may be associated with his period of active duty military service, the Board finds that a medical nexus opinion is required in order to fulfill the duty to assist.  See 38 C.F.R. § 3.159(c) (4); see also McLendon.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The RO should obtain the names and addresses of all medical care providers, VA as well as non-VA, who treated the Veteran for his claimed back or skin disorders, especially within one year of his active service or in the years immediately after.  After securing the necessary release, the RO should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  

2.  The Veteran should then be afforded a VA orthopedic examination to determine the etiology of any back disorder, which may currently be present.  The claims folder and a separate copy of this remand should be made available to the examiner for review.  All tests and studies (including x- rays) deemed necessary should be accomplished.  Based upon review of the claims file and examination of the Veteran, the examiner is asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current back disorder had its onset during the Veteran's military service or is otherwise traceable thereto.  The examiner should provide the rationale for any opinion expressed.  

3.  The Veteran should be afforded a VA dermatology examination to determine the nature and etiology of any skin disorder.  The claims folder must be made available to the examiner for review before the examination.  After the completion of the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that each diagnosed skin disorder began during the Veteran's military service or is otherwise traceable to military service, to include the skin condition for which he was treated during service.  A complete rationale should be provided for each opinion expressed.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the claims remaining on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


